Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-17 allowed.
The following is an examiner’s statement of reasons for allowance: The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest and causing each elongate member to vibrate within the metal convolute tube and independently thereof so as to actively disperse particulate matter that accumulates within the tube.
The closest prior art of record is Phillips (2722437) and Huang (US-Pub 2006/0186664). Phillips discloses a flexible gas turbine fuel hose for use in a fuel line of a gas turbine engine (col 1, lines 35-36) with a metal convolute tube (11, fig 1, col 1, lines 15-19) and a pressure containing sheath (12, fig 1). Huang discloses having a semicircular (4, 5, fig 3) helical elongate reinforcing member (1, fig 3) located within grooves on the inside of a convolute tube. But does not disclose that the elongate member would vibrate so as to prevent the accumulation of particulate matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741